 



SECOND AMENDMENT TO
AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT
(NICOTINIC ALPHA-7 PROGRAM)
     This SECOND AMENDMENT TO AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT
(NICOTINIC ALPHA-7 PROGRAM) (this “Amendment”) is executed to be effective this
18th day of June, 2007, by and among Memory Pharmaceuticals Corp. (“Memory”),
and F. Hoffmann-La Roche Ltd and Hoffmann-La Roche Inc. (together, “Roche”).
     WHEREAS, Memory and Roche have previously entered into an Amended and
Restated Strategic Alliance Agreement (Nicotinic Alpha-7 Program) (including its
schedules and appendices) dated as of February 27, 2006, as amended on March 30,
2007 (the “Agreement”), which sets forth the parties’ rights, duties and
obligations under the Agreement; and
     WHEREAS, the parties wish to amend the Agreement and agree to the other
provisions as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
parties hereby agree as follows:

  1.   The definition of “End of Phase IIa” in Article 1 of the Agreement is
hereby amended and restated to read in its entirety as follows:

“End of Phase IIa” means the date that one Phase IIa clinical trial has been
completed.

  2.   The definition of “License Exercise Period” in Article 1 of the Agreement
is hereby amended and restated to read in its entirety as follows:

“License Exercise Period” means, with respect to Compound 3454, the sixty
(60) day period immediately following the later of (a) the End of Phase IIa, or
(b) the date of delivery by Memory to Roche of the data and reports specified in
Schedule 1 as Requirements at End of Phase IIa under either the heading Clinical
Data Package Requirement (Neurology) or Clinical Data Package (Psychiatry).
     3. The following definition is hereby added to Article 1 of the Agreement:
“CIAS Trial” means a Phase IIa trial aimed at treating cognitive impairment
associated with schizophrenia, which Phase IIa trial (a) tests multiple doses of
Compound 3454, (b) is placebo-controlled and double-blinded, (c) requires dosing
per patient based on a treatment plan with a period of at a minimum of [*] weeks
in duration, (d) includes a minimum of [*] patients randomized [*], (e) has as
its primary outcome an assessment of cognition [*], (f)
[*] CONFIDENTIAL TREATMENT IS REQUESTED

 



--------------------------------------------------------------------------------



 



uses secondary outcome measures in two areas: general psychopathology (positive
and negative symptoms of schizophrenia; depression) and social competence, and
(g) includes smokers and non-smokers.

  4.   Notwithstanding anything contained in the Agreement to the contrary
(including, without limitation, Section 9.1 thereof), Memory and Roche hereby
agree that Memory shall initiate and pay the costs associated with the CIAS
Trial.     5.   Section 4.4 of the Agreement is hereby amended and restated to
read in its entirety as follows:

Roche shall pay to Memory the payments set forth on Exhibits B, C and D hereto
upon the occurrence of each of the Events listed on such Exhibits.

  6.   Exhibit B to the Agreement is hereby amended and restated to read in its
entirety as set forth on Exhibit B attached hereto.     7.   Schedule 1 to the
Agreement is hereby amended and restated to read in its entirety as set forth on
Schedule 1 attached hereto.     8.   Section 16.4(a) of the Agreement is hereby
amended and restated to read in its entirety as follows:

Roche shall have the unilateral right to elect not to maintain its rights to
obtain a License with respect to 3454 Products and, following the exercise by
Roche of such right, not to maintain such License rights, upon the occurrence of
each of the four Events, if applicable, described in Section 1(a) and Section
1(b) of Exhibit B hereto with respect to such Compound 3454. Roche may exercise
such right by giving written notice thereof to Memory within sixty (60) days
after the occurrence of the applicable Event. If Roche exercises such right,
then Roche shall not have any obligation to make the payment to Memory related
to such Event, Roche shall not have the right to obtain or continue to maintain,
as the case may be, a License with respect to Compound 3454 or any 3454
Products, this Agreement shall terminate with respect to all Indications of
Compound 3454 and 3454 Products, and Roche shall have no further obligation to
make any payments pursuant to Section 4.4 and Article 5 hereof relating to
Compound 3454 or 3454 Products, except to the extent such payment obligations
accrued and was not paid by Roche prior to the occurrence of the applicable
Event.
[*] CONFIDENTIAL TREATMENT IS REQUESTED

2



--------------------------------------------------------------------------------



 



  9.   Notwithstanding anything contained herein to the contrary, this Amendment
and all the terms and conditions set forth herein are contingent upon and shall
come into full force and effect only upon the execution and delivery by the
parties of an Amended and Restated Collaboration and License Agreement, which
amends and restates the Collaboration and License Agreement dated
July 29, 2002, as amended, among the parties, upon terms mutually agreed upon by
the parties.     10.   This Amendment, along with the Agreement, shall
constitute the entire agreement between the Parties with respect to the subject
matter of the Agreement. All other terms of the Agreement shall remain in full
force and effect. To the extent that there are any inconsistencies between the
terms of the Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail in effect. This Amendment may be executed by facsimile
and in any number of counterparts, each of which shall be deemed an original but
all of such together shall constitute one and the same instrument.

[Signature block on the next page]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Second Amendment to be
effective as of the day and year first above written.

     
MEMORY PHARMACEUTICALS CORP.
  HOFFMANN-LA ROCHE INC.
 
   
By: /s/ James R. Sulat
  By: /s/ Warwick S. Bedwell
 
 
 
Name: James R. Sulat
  Name: Warwick S. Bedwell
Title: President and CEO
  Title: Vice President
 
            Global Head of Business Development
 
   
 
  F. HOFFMANN-LA ROCHE LTD
 
   
 
  By: /s/ Stefan Arnold
 
 
 
 
  Name: Stefan Arnold
 
  Title: Legal Counsel
 
   
 
  By: /s/ Robin Breckenridge
 
 
 
 
  Name: Robin Breckenridge

[*] CONFIDENTIAL TREATMENT IS REQUESTED

4



--------------------------------------------------------------------------------



 



Exhibit B
(Amended and Restated Exhibit B)
Payments With Respect to 3454 Products
1. Payments to Maintain Roche License Rights with respect to 3454 Products.

  (a)   Neurological Indications. Roche shall pay to Memory, in order to
maintain its license rights with respect to 3454 Products pursuant to
Section 4.4 of the Agreement and the other provisions of the Agreement with
respect to such 3454 Products, the following non-refundable and non-creditable
payments upon the first occurrence of the following Events for such any such
3454 Product.

      Event   Payment (mio US$)
[*] (or foreign equivalent) for a Neurological Indication and delivery of the
data and reports specified in Schedule 1
  [*]
 
   
[*] (or foreign equivalent) for a Neurological Indication and delivery of the
data and reports specified in Schedule 1
  [*]1

  (b)   Psychiatric Indications. Roche shall pay to Memory, in order to maintain
its license rights with respect to 3454 Products pursuant to Section 4.4 of this
Agreement and the other provisions of the Agreement with respect to such 3454
Products, the following non-refundable and non-creditable payments upon the
first occurrence of the following Events for any such 3454 Product.

      Event   Payment (mio US$)
[*] (or foreign equivalent) for a Psychiatric Indication and delivery of the
data and reports specified in Schedule 1
  [*]
 
   
[*] (or foreign equivalent) for a Psychiatric Indication and delivery of the
data and reports specified in Schedule 1
  [*]

 

1   If any 3454 Product is for a Neurological indication other than Alzheimer’s
Disease, then the payment shall be [*] dollars ($[*]).

Exhibit B – Page 1
[*] CONFIDENTIAL TREATMENT IS REQUESTED





--------------------------------------------------------------------------------



 



Each payment in Section 1(a) and 1(b) shall be due and payable by Roche within
sixty (60) days after occurrence of the applicable Event. Roche will make each
of such payments only once.2
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under Section 4.4 of the Agreement or this Exhibit B or any of the other
Exhibits thereto shall reduce any royalties payable under Article 5 of the
Agreement or any of the other Exhibits thereto.
2. Development Event Based Payments.

  (a)   Neurological Indications. Roche shall pay to Memory with respect to any
3454 Product the following non-refundable and non-creditable payments upon the
first occurrence of the following Events for such 3454 Product:

      Event   Payment (mio US$)
[*] (or a foreign equivalent) for a Neurological Indication
  [*]
[*] for a Neurological Indication
  [*]
[*] for a Neurological Indication
  [*]

  (b)   Psychiatric Indications. Roche shall pay to Memory with respect to any
3454 Product the following non-refundable and non-creditable payments upon the
first occurrence of the following Events for such 3454 Product:

      Event   Payment (mio US$)
[*] (or foreign equivalent) for a Psychiatric Indication
  [*]
[*] for a Psychiatric Indication
  [*]
[*] for a Psychiatric Indication
  [*]

  (c)   Other Indications. Roche shall pay to Memory the following
non-refundable, non-creditable payments upon the first occurrence of the
following Events for a 3454 Product:

 

2   By way of example, upon the occurrence of the [*] (or a foreign equivalent)
for a Neurological Indication and delivery of the data and reports specified in
Schedule 1, Roche shall pay to Memory (subject to footnote 1 of this Exhibit B)
[*] dollars ($[*]). Upon a subsequent occurrence of [*] (or foreign equivalent)
for a Psychiatric Indication and delivery of the data and reports specified in
Schedule 1, Roche shall pay to Memory [*] dollars ($[*]).

Exhibit B – Page 2
[*] CONFIDENTIAL TREATMENT IS REQUESTED





--------------------------------------------------------------------------------



 



      Event   Payment (mio US$)
[*] (or foreign equivalent) for an Other Indication
  [*]
[*] for an Other Indication
  [*]
[*] for an Other Indication
  [*]

Each payment in Section 2(a), 2(b) and 2(c) shall be due and payable by Roche
within sixty (60) days after occurrence of the applicable Event. Roche will make
each of such payments only once.
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under Section 4.4 of the Agreement or this Exhibit B or any of the other
Exhibits thereto shall reduce any royalties payable under Article 5 of the
Agreement or any of the other Exhibits thereto.
Exhibit B – Page 3
[*] CONFIDENTIAL TREATMENT IS REQUESTED





--------------------------------------------------------------------------------



 



Schedule 1
(Amended and Restated Schedule 1)
Schedule 1
Compound 3454 Data and Reports
[*]
SCHEDULE 1 – Page 1
[*] CONFIDENTIAL TREATMENT IS REQUESTED

